Case 1:19-cv-10256-GHW Document 45-4 Filed 04/30/20 Page 1 of 2




 Exh
   ibi
     tD
                                                AGE               CHA
                                                    NCY04/30/20 Page 2RG
                                                                       ofE2NUMBER
        CHARGCase
             EOF  1:19-cv-10256-GHW
                   DISCR   IMINAT IODocument
                                    N        45-4  Filed
                                                  FEPA     EEOCCh a
                                                                  rg eNo. 520-2017
                                                                                 -03247
Th
 isfonnisa
         ffe
           ctedbyth
                  ePr
                    iva
                      cyA
                        c f1974
                         to   ;SeeP
                                  riv
                                    acyA
                                       ctS
                                         tat
                                           emen
                                              tbe
                                                for
                                                  e
comp
   let
     ingth
         isform.
                                                                ~.
                                                                 .
                                                                 .EEOC

                                      NYCHum
                                           anR
                                             igh
                                               tsComm
                                                    iss
                                                      ionandEEOC
                                                  S
                                                  tat
                                                    eorlo
                                                        cal
                                                          Agen
                                                             cy,i
                                                                fan
                                                                  y

 NAME(
     Ind
       ica
         teM
           r.
            ,Ms
              .,M
                rs.
                  )                                         HOMETELEPHONE(
                                                                         Inc
                                                                           lud
                                                                             eAr
                                                                               eaCod
                                                                                   e)
 M
 r.K
   alom
      aCa
        rdw
          ell                                               267
                                                              -408
                                                                 -8392

 STREETADDRESS                                            C
                                                          ITY
                                                            ,STATE& Z
                                                                    IPCODE                DATEOFB
                                                                                                IRTH
 1
 0We
   st1
     35t
       hSt
         ree
           t,Ap
              t. lB                                       N
                                                          ewYo
                                                             rk, NY 10037                 5
                                                                                          /10
                                                                                            /1984
 NAMEOFTHEEMPLOYER ,LABORORGANIZATION
                                    ,EMPLOYMENTAGENCY   ,APPRENTICESH
                                                                    IPCOMM
                                                                         ITTEE
                                                                             ,STATEOR LOCAL
 GOVERNMENT AGENCYWHO DISCR
                          IMINATEDAGAINSTME (
                                            Ifmo
                                               re thanon
                                                       eli
                                                         stb
                                                           elow
                                                              .)

 NAME                                     NUMBEROFEMPLOYEES
                                                          ,MEMBERS               TELEPHONE(
                                                                                          Inc
                                                                                            lud
                                                                                              eAr
                                                                                                eaCod
                                                                                                    e)
 D
 avi
   sPo
     lk&W
        ardw
           ell LLP                        900+                                   212
                                                                                   -450
                                                                                      -4000
 STREETADDRESS         C
                       ITY
                         ,STATE,
                               ANDZ
                                  IPCODE                                             COUNTY
 450L
    exing
        tonAv
            enu
              e,N
                ew Yo
                    rk,NY 10017                                                      N
                                                                                     ewYo
                                                                                        rk
 NAME                                                                     TELEPHONENUMBER(
                                                                                         Inc
                                                                                           lud
                                                                                             eAr
                                                                                               eaC
                                                                                                 ode
                                                                                                   )


 STREETADDRESS          C
                        ITY    ,Z
                          ,STATE IPCODE                                              COUNTY


 CAUSEOFD
        ISCR
           IMINAT
                IONBASEDON(Ch
                            eck
                              app
                                rop
                                  ria
                                    teb
                                      ox(
                                        es)
                                          )                                 DATEDISCR
                                                                                    IMINAT
                                                                                         IONTOOKPLACE
                                                                            EARL
                                                                               IEST(ALL)   LATEST(ALL
                                                                                                    )
       RACE-COLOR D               SEX D       REL
                                                IGIOND AGE D                                       F
                                                                                                   ebru
                                                                                                      ary8
                                                                                                         ,2018
       RETAL
           IAT
             ION            NATIONAL          D
                                              ISAB
                                                 ILITY           OTHER
                            ORIGIN    D             D                I
                                                                     I                   CONT
                                                                                            INU
                                                                                              INGACT
                                                                                                   ION

 THE PART
        ICULARSARE(
                  Ifadd
                      it
                       iona
                          lpap
                             eri
                               sne
                                 eded,a
                                      tta
                                        chex
                                           trash
                                               eet(
                                                  s))
                                                    :


 P
 lea
   ses
     eea
       tta
         ched
            .




                                                                     *NOA
                                                                        ~RY-(
                                                                            When n
                                                                                 !:_Ce
                                                                                     ss)
                                                                                       ary~ S
                                                                                            taAandw
                                                                                                  ealR
                                                                                                     equ
                                                                                                       irem
                                                                                                          ents
                                                                                                             )
 a IwantthischargefiledwithboththeEEOCandtheStateorlocalAgency, if    /~,
                                                                        ,.c    "
                                                                               -~f
                                                                                 f.      (
                                                                                         ll    O ~          -
                                                                                                            -·:
                                                                                                              .
                                                                                                              .
 any
   .Iwi
      ll adv
           i s
             etheagen
                    ciesifIch
                            angemyadd
                                    res
                                      so rte
                                           lephonenumbe
                                                      rand           Iswea
                                                                         rora
                                                                            ffi
                                                                              rmth
                                                                                 atIh
                                                                                    aver
                                                                                       eadt
                                                                                          heabov
                                                                                               echa
                                                                                                  rgea
                                                                                                     t!U
                                                                                                       ,
                                                                                                       .ih~
                                                                                                          it
                                                                                                           ~l
                                                                                                            rue
                                                                                                              -tG
                                                                                                                J!J
                                                                                                                  eJ,
                                                                                                                    est._
 c
 oopera
      tef u
          llywi
              th t
                 hemi nth
                        eproces
                              singo
                                  fmychargei
                                           na cco
                                                rdanc
                                                    ewi
                                                      ththei
                                                           r         o
                                                                     fmyknowl
                                                                            edg
                                                                              e,in
                                                                                 form
                                                                                    ation
                                                                                        andb
                                                                                           eli
                                                                                             ef.         .:;- • -
                                                                                                                -·_   ,
                                                                                                                      ·--
                                                                                                                        -~-
                                                                                                                          : -
                                                                                                                            -
                                                                      ~?z___         /                :~ -
                                                                                                         --.
                                                                                                           : '
                                                                                                             :
                                                                                                             .-\~
 p
 rocedu
      re.
                                                                                    ~                .
                                                                                                     ::
                                                                                                      -,
                                                                                                       --
                                                                                                         -- '----
                                                                       /
                                                                       '
                                                                                                     : . -
                                                                                                                                  -
 I
 dec
   lar
     eund
        erp
          ena
            ltyo
               fpe
                 rju
                   ryt
                     hatth
                         efo
                           rego
                              ingi
                                 stru
                                    eandco
                                         rre
                                           ct.
                                                                     S
                                                                     IGNATUREOFCOMPLA
                                                                                    INANT              - -
                                                                                                         ·
                                                                                                         ,
                                                                                                           -                 '   -
                                                                                                                                 ~
                                                                                                      _.
                                                                                                      -
                                                                                                      ..,
                                                                                                        ,-
                                                                                                         .'.
                                                                                                           .
                                                                                                           ,
                                                                                                           -          ..
                                                                                                                       ._-
                                                                                                                       ' _
                                                                                                                _
                                                                                                                ,
                                                                                                                         -
                                                                                                                         -----.::::
                                                                                                                         '

                                                                          IBEDAND SWORNTOBEFOREME T
                                                                     SUBSCR                       i
                                                                                                  llSDAIB
                                                                     (
                                                                     Day
                                                                       ,mon
                                                                          th,
                                                                            andy
                                                                               ear
                                                                                 )
 D
 ate                         Ch
                              arg
                                ingP
                                   arty(S
                                        igna
                                           tur
                                             e)


EEOCFORM5 T
          est1
             0/9
               4
                                                                              BARRIE ADEDEJ
                                                                                          I
                                                                         No
                                                                          taiyPub
                                                                                l
                                                                                ic,Sta
                                                                                     teofNewYo
                                                                                             rk
                                                                             No. 01 AD4918282
                                                                          QuaU
                                                                             fied inNewYO fk ~n~     <
                                                                                                     \
                                                                       Comm
                                                                          iuionExp
                                                                                 iraa·'4
                                                                                      ~oI~
